                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 1 of 20 Page ID #:25




                                                           1   AKERMAN LLP
                                                               CAROLINE H. MANKEY (State Bar No. 187302)
                                                           2
                                                               caroline.mankey@akerman.com
                                                           3   601 West Fifth Street, Suite 300
                                                               Los Angeles, CA 90071
                                                           4
                                                               Telephone: (213) 688-9500
                                                           5   Facsimile: (213) 627-6342
                                                           6
                                                               Attorneys for Defendant
                                                           7   HAAS MULTIGRIND, LLC,
                                                           8
                                                                                               UNITED STATES DISTRICT COURT
                                                           9
                                                                              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                       10
                                                       11        HAAS AUTOMATION, INC.,                         CASE NO. 2:21-cv-04187-CBM (CFEx)
                                                                                                                The Hon. Consuelo B. Marshall
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                         Plaintiff,
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13        v.                                             DEFENDANT HAAS MULTIGRIND,
AKERMAN LLP




                                                                                                                LLC 'S NOTICE OF MOTION AND
                                                       14        HAAS MULTIGRIND, LLC,                          MOTION TO DISMISS
                                                                                                                COMPLAINT FOR LACK OF
                                                       15                         Defendants.                   PERSONAL JURISDICTION
                                                       16
                                                                                                                Date:      September 21, 2021
                                                       17                                                       Time:      10:00 a.m.
                                                                                                                Courtroom: 8B
                                                       18                                                                  First Street Courthouse
                                                                                                                           350 W. First Street
                                                       19                                                                  Los Angeles, CA 90012
                                                       20
                                                                                                                Complaint Filed: May 19, 2021
                                                       21
                                                       22
                                                       23                   PLEASE TAKE NOTICE THAT on September 21, 2021, at 10:00 a.m., or as
                                                       24      soon thereafter as the matter may be heard in Courtroom 8B of the above-entitled court,
                                                       25      located at the First Street Courthouse, 350 W. First Street, Courtroom 8B, 8th Floor,
                                                       26      Los Angeles, California 90012, Defendant Haas Multigrind, LLC ("Haas Multigrind")
                                                       27      will and hereby does move this Court, pursuant to Federal Rule of Civil Procedure
                                                       28
                                                                                                            1
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 2 of 20 Page ID #:26




                                                           1   12(b)(2) for an order dismissing the complaint of Haas Automation, Inc. against Haas
                                                           2   Multigrind, LLC, for lack of personal jurisdiction. The grounds for this Motion are that:
                                                           3   (1) Haas Multigrind is a non-resident corporation that does not have contacts with the
                                                           4   State of California that are so continuous and systematic as to render it essentially at
                                                           5   home in this State (Daimler AG v. Bauman, 571 U.S. 117, 127, 134 S. Ct. 746 (2014));
                                                           6   (2) the actions of Haas Multigrind alleged in the Complaint occurred exclusively in
                                                           7   North Carolina, have no connection whatsoever to California, and were not
                                                           8   purposefully directed at California; and (3) Haas Multigrind did not purposefully avail
                                                           9   itself of the privilege of conducting activities in California. For these reasons, the Court
                                                       10      lacks both general and specific personal jurisdiction over Haas Multigrind.
                                                       11                   This Motion is based on this Notice; the attached Memorandum of Points and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Authorities; the Declarations of Caroline H. Mankey and Dirk Wember, any other
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      matters of which this Court may take judicial notice; all pleadings, files and records in
AKERMAN LLP




                                                       14      this action; and such argument as may be received by this Court at the hearing on this
                                                       15      Motion.
                                                       16                   This Motion is made following the conference of counsel pursuant to Local
                                                       17      Rule 7-3, which took place on July 27, 2021, which is more than seven days before
                                                       18      this Motion is being filed, as set forth in the accompanying Declaration of Caroline H.
                                                       19      Mankey.
                                                       20
                                                       21      DATED: August 20, 2021                       AKERMAN LLP
                                                       22
                                                       23                                                   By: /s/ Caroline H. Mankey
                                                                                                                Caroline H. Mankey
                                                       24                                                       Attorneys for Defendant
                                                                                                                HAAS MULTIGRIND, LLC,
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                               2
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 3 of 20 Page ID #:27




                                                           1                                                 TABLE OF CONTENTS
                                                           2                                                                                                                               Page
                                                           3   I.           INTRODUCTION ........................................................................................... 1
                                                           4   II.          PERTINENT FACTS ...................................................................................... 2
                                                           5                A.      Haas Multigrind Has No Physical Presence in, or Minimum
                                                           6                        Contacts with, the State of California ................................................... 2
                                                           7   III.         THE COURT LACKS BOTH GENERAL AND SPECIFIC PERSONAL
                                                           8                JURISDICTION OVER HAAS MULTIGRIND............................................ 4
                                                           9                A.      Applicable Standards of Jurisdiction .................................................... 4
                                                       10                   B.      The Court Lacks General Personal Jurisdiction over Haas
                                                       11                           Multigrind.............................................................................................. 5
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   C.      The Court Also Lacks Specific Personal Jurisdiction over Haas
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13                           Multigrind.............................................................................................. 8
AKERMAN LLP




                                                       14                           1.       Purposeful Availment or Direction Is Lacking........................... 9
                                                       15                           2.       The Claims Do Not Arise Out of Any Activities Relating to
                                                       16                                    California .................................................................................. 14
                                                       17                           3.       The Exercise of Specific Jurisdiction Over Haas Multigrind
                                                       18                                    Would Not Be Reasonable........................................................ 14
                                                       19      IV.          CONCLUSION ............................................................................................. 15
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                                                1
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 4 of 20 Page ID #:28




                                                           1                                          TABLE OF AUTHORITY
                                                           2                                                                                                                 Page
                                                           3   Cases
                                                           4   Axiom Foods, Inc. v. Acerchem International, Inc.,
                                                           5      874 F.3d 1064 (9th Cir. 2017) ...................................................................... 10, 12
                                                           6   Boschetto v. Hansing,
                                                                 539 F.3d 1011 (9th Cir. 2008) .............................................................................. 9
                                                           7
                                                           8   Calder v. Jones,
                                                                 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984) ............................... 9, 12
                                                           9
                                                               Daimler AG v. Bauman,
                                                       10
                                                                 571 U.S. 117, 134 S. Ct. 746 (2014) ........................................................... passim
                                                       11
                                                               Ford Motor Co. v. Montana Eighth Jud. Dist. Ct.,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        141 S. Ct. 1017 (2021).................................................................................. 12, 13
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13
                                                               Goodyear Dunlop Tires Operations, S.A. v. Brown,
AKERMAN LLP




                                                       14        564 U.S. 915, 131 S. Ct. 2846, 180 L. Ed. 2d 796 (2011) ................................... 8
                                                       15      Helicopteros Nacionales de Colombia, S.A. v. Hall,
                                                       16        466 U.S. 408, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984) ............................ passim
                                                       17      Martinez v. Aero Caribbean,
                                                       18        764 F.3d 1062 (9th Cir. 2014) .............................................................................. 7

                                                       19      Pebble Beach Co. v. Caddy,
                                                                 453 F.3d 1151 (9th Cir. 2006) ............................................................................ 12
                                                       20
                                                       21      Picot v. Weston,
                                                                  780 F.3d 1206 (9th Cir. 2015) .................................................................. 9, 10, 11
                                                       22
                                                               Schwarzenegger v. Fred Martin Motor Co.,
                                                       23         374 F.3d 797 (9th Cir. 2004) ....................................................................... passim
                                                       24
                                                               Teradyne, Inc. v. Astronics Test Sys., Inc.,
                                                       25         No. CV 20-2713-GW-SHKX, 2020
                                                       26         WL 8173024 (C.D. Cal. Nov. 6, 2020) .............................................................. 12

                                                       27      Tr. of Summers Fam. Tr. TA Neak Prod. Buff WA Pty,
                                                                  Ltd. v. Nat'l Distribution Warehouse, Inc.,
                                                       28         No. 2:20-CV-10741-CAS-EX, 2021 WL 2354507 (C.D. Cal. June 7, 2021) ... 11
                                                                                                          2
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 5 of 20 Page ID #:29




                                                           1   Walden v. Fiore,
                                                                 571 U.S. 277, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014) ........................... 4, 8, 12
                                                           2
                                                           3   Werner v. Dowlatsingh,
                                                                 818 Fed. Appx. 671 (9th Cir. 2020) ................................................................... 11
                                                           4
                                                               Statutes
                                                           5
                                                           6   Lanham Act ............................................................................................................ 1, 4
                                                           7   Rules
                                                           8   Fed. R. Civ. Proc. 4(k)(1)(A) ..................................................................................... 5
                                                           9
                                                               Fed. R. Civ. Proc. 12(b)(2) ............................................................................... Notice
                                                       10
                                                               Local Rule 7-3............................................................................................. Notice, 12
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                                              3
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 6 of 20 Page ID #:30




                                                           1   I.           INTRODUCTION
                                                           2                In its Complaint, Plaintiff Haas Automation, Inc. ("Plaintiff") asserts claims
                                                           3   under the Lanham Act and California common law against Haas Multigrind, LLC
                                                           4   ("Haas Multigrind"). Haas Multigrind is a North Carolina limited liability company.
                                                           5   Therefore, the Court must have general or specific personal jurisdiction over Haas
                                                           6   Multigrind in order for Plaintiff's claims to proceed against it in this Court.
                                                           7                General personal jurisdiction exists only where a non-resident defendant's
                                                           8   contacts with the State are "'so 'continuous and systematic' as to render them
                                                           9   essentially at home in the forum State.'" Daimler AG v. Bauman, 571 U.S. 117, 127,
                                                       10      134 S. Ct. 746 (2014). Even engaging in "a substantial, continuous and systematic
                                                       11      course of business" does not render a corporate defendant "at home" in the forum
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      State for purposes of the exercise of personal jurisdiction. Id. at 116-118.
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      Occasionally making sales, traveling to, or doing business in the forum state similarly
AKERMAN LLP




                                                       14      does not expose a non-resident defendant to general personal jurisdiction.
                                                       15      Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S. Ct.
                                                       16      1868, 80 L. Ed. 2d 404 (1984)). Here, Haas Multigrind's contacts with California are
                                                       17      negligible, such as occasional travel to California and a mere two sales to customers
                                                       18      located within California. By no stretch of the imagination would these minimal
                                                       19      contacts render Haas Multigrind "at home" in California.
                                                       20                   Specific personal jurisdiction exists only where (1) the non-resident defendant
                                                       21      purposefully directs its activities at the forum or resident thereof; or purposefully
                                                       22      avails itself of the privilege of conducting activities in the forum, thereby invoking the
                                                       23      benefits and protections of its laws; (2) the claim arises out of or relates to the
                                                       24      defendant's forum-related activities; and (3) the exercise of jurisdiction comports with
                                                       25      fair play and substantial justice. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
                                                       26      797, 801-802 (9th Cir. 2004). Plaintiff bears the burden of proving the first two
                                                       27      prongs; if it cannot, specific personal jurisdiction cannot be established. Id. at 802.
                                                       28
                                                                                                                 1
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 7 of 20 Page ID #:31




                                                           1   Here, neither of the first two prongs can be proven by Plaintiff. Haas Multigrind has
                                                           2   directed no case-related activity at the State of California whatsoever. Indeed, all of
                                                           3   Haas Multigrind's domestic manufacturing, operations, management, sales, and
                                                           4   administration are conducted in North Carolina, and it has no physical presence
                                                           5   whatsoever in California. While Haas maintains a passive website that is accessible
                                                           6   worldwide, such website is not aimed at California nor does it allow for online sales
                                                           7   of Haas Multigrind's highly-specialized grinding machines. Therefore, Haas
                                                           8   Multigrind neither purposefully directed its activities at California, nor do Plaintiff's
                                                           9   claims relate in any way to Haas Multigrind's de minimis forum-related activities.
                                                       10                   Absent the forum-related contacts necessary to support either general
                                                       11      jurisdiction or specific jurisdiction, the claims against Haas Multigrind must be
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      dismissed for lack of personal jurisdiction.
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      II.          PERTINENT FACTS
AKERMAN LLP




                                                       14                   A.    Haas Multigrind Has No Physical Presence in, or Minimum Contacts
                                                       15                         with, the State of California
                                                       16                   Haas Multigrind is a subsidiary of, and managed by, Haas Schleifmaschinen
                                                       17      GmbH, a German company founded in 1934 by Adelbert Haas to build grinding
                                                       18      machines. Declaration of Dirk Wember ("Wember Dec."), ¶ 2. Haas
                                                       19      Schleifmaschinen GmbH's facility in Germany was destroyed in World War II, but
                                                       20      was rebuilt by Mr. Haas after the war. Id. The company remained in the Haas family
                                                       21      until it was sold in 1982 to Mr. Bader, the father of one of the owners today and in
                                                       22      2000 to Mr. Wember. Id. The company has consistently used the HAAS trademark
                                                       23      since its formation in 1934. Id.
                                                       24                   Haas Multigrind is a limited liability company formed in 2004 in Warsaw,
                                                       25      Indiana, to conduct the business of Haas Schleifmaschinen GmbH in the United States.
                                                       26      Wember Dec., ¶ 3. In 2020, Haas Multigrind moved its principal place of business to
                                                       27      Charlotte, North Carolina, and re-formed as a North Carolina limited liability company.
                                                       28      Id.; Dkt. 1, ¶ 12.
                                                                                                                2
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 8 of 20 Page ID #:32




                                                           1                All of Haas Multigrind's domestic manufacturing, operations, management,
                                                           2   sales, and administration are conducted in North Carolina. Wember Dec., ¶ 4. Haas
                                                           3   Multigrind has no physical presence in California. Id. It does not have any offices,
                                                           4   facilities, staff, employees, consultants, sales representatives, or suppliers in California.
                                                           5   Id. Haas Multigrind does not hold any business licenses issued by the State of
                                                           6   California, does not have an agent for service of process in California, and owns no real
                                                           7   property there. Id. Indeed, the Complaint does not allege any physical presence by
                                                           8   Haas Multigrind in California. Dkt. 1. To the contrary, it alleges that Haas Multigrind's
                                                           9   "brick and mortar stores" are located in Indiana and North Carolina." Dkt. 1, ¶ 42.
                                                       10                   Haas Multigrind does not conduct any substantial sales in or marketing directed
                                                       11      specifically to California and it has had no major press coverage in California. Wember
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Dec., ¶ 5. Haas Multigrind's customers are generated primarily through word of mouth,
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      trade shows, and industry awareness. Id.
AKERMAN LLP




                                                       14                   Haas Multigrind has only ever sold and delivered two grinding machines to
                                                       15      customers in California, one in 2017 and one in 2021. Wember Dec., ¶ 6. In each of
                                                       16      those instances, the customer sought out Haas Multigrind on their own initiative without
                                                       17      any outreach by Haas Multigrind into California to attract these sales. Id. Rather, the
                                                       18      customer who purchased a machine in 2017 contacted Haas Multigrind at the
                                                       19      International Manufacturing Technology Show in Chicago, Illinois. Id. The customer
                                                       20      who purchased a machine in 2021 contacted the German parent company, Haas
                                                       21      Schleifmaschinen GmbH, at the EMO show in Hannover, Germany, in 2019. Id.
                                                       22                   The officers and employees of Haas Multigrind do not travel to California for
                                                       23      business with any regularity or frequency. Wember Dec., ¶ 7. Haas representatives
                                                       24      occasionally attend a trade show in California and, in 2013, one of Haas Multigrind's
                                                       25      principals, Thomas Bader, visited Plaintiff's Oxnard, California facility and met with
                                                       26      two of its executives. Id.
                                                       27                   Haas Multigrind does have a website that is accessible from California. Wember
                                                       28      Dec., ¶ 8. However, it does not make any online sales of its machines whatsoever. Id.
                                                                                                               3
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 9 of 20 Page ID #:33




                                                           1   Customers must contact Haas Multigrind directly in order to purchase one of its
                                                           2   machines. Id. Haas Multigrind's machines are very specialized, heavy grinding
                                                           3   machines that can be used to grind very hard materials that are difficult to grind, such
                                                           4   as the alloys used in artificial implants for knees, hips and shoulders, or for aerospace
                                                           5   engineering in which the materials have to withstand very high temperatures. Id. As a
                                                           6   result, Haas Multigrind sells its machines only to a niche market. Id. All of Haas
                                                           7   Multigrind's sales of machines are made only after many weeks or months of
                                                           8   consultation with the buyer in order for Haas Multigrind to deliver a customized,
                                                           9   application-specific machine to its customers. Id.
                                                       10                   Haas Multigrind has no other connections to California. Wember Dec., ¶ 9.
                                                       11      III.         THE COURT LACKS BOTH GENERAL AND SPECIFIC PERSONAL
                                                                            JURISDICTION OVER HAAS MULTIGRIND
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13                   Plaintiff alleges claims against Haas Multigrind for federal trademark
AKERMAN LLP




                                                       14      infringement, false designation of origin in violation of the Lanham Act, and common
                                                       15      law unfair competition without asserting a factual basis for personal jurisdiction. Dkt.
                                                       16      1. As Haas Multigrind is a North Carolina company, this Court has personal
                                                       17      jurisdiction over it only if there is a basis for exercising general or specific personal
                                                       18      jurisdiction over it. There is not.
                                                       19                   A.    Applicable Standards of Jurisdiction
                                                       20                   "The Due Process Clause of the Fourteenth Amendment constrains a State's
                                                       21      authority to bind a nonresident defendant to a judgment of its courts." Walden v. Fiore,
                                                       22      571 U.S. 277, 283, 134 S. Ct. 1115, 1121, 188 L. Ed. 2d 12 (2014) (citing World–Wide
                                                       23      Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 100 S. Ct. 559, 62 L. Ed. 2d 490
                                                       24      (1980)). The threshold for satisfying due process requirements in exercising personal
                                                       25      jurisdiction of a nonresident corporate defendant is that the defendant has such
                                                       26      minimum contacts with the forum State that the exercise of jurisdiction does not offend
                                                       27      "'traditional notions of fair play and substantial justice.'" Helicopteros Nacionales de
                                                       28      Colombia, S.A. v. Hall, 466 U.S. 408, 413-414, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984)
                                                                                                                4
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 10 of 20 Page ID #:34




                                                           1   (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158,
                                                           2   90 L. Ed. 95 (1945)). The standard is satisfied where a controversy arises out of a
                                                           3   defendant's contacts with the forum (specific jurisdiction) or where there are sufficient
                                                           4   contacts between the State and the foreign corporation (general jurisdiction). Id.
                                                           5                There is no applicable federal statute governing personal jurisdiction, thus
                                                           6   California law applies. Fed. R. Civ. Proc. 4(k)(1)(A); Schwarzenegger v. Fred Martin
                                                           7   Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). As California's long-arm statute is
                                                           8   coextensive with federal due process requirements, the federal and state law analyses
                                                           9   are the same. Schwarzenegger, 374 F.3d at 801. "For a court to exercise personal
                                                       10      jurisdiction over a nonresident defendant, that defendant must have at least 'minimum
                                                       11      contacts' with the relevant forum such that the exercise of jurisdiction 'does not offend
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      traditional notions of fair play and substantial justice.'" Id. (quoting International Shoe
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154 (1945)).
AKERMAN LLP




                                                       14                   Where a defendant moves for dismissal for lack of jurisdiction, the plaintiff bears
                                                       15      the burden of demonstrating that the court has jurisdiction. Schwarzenegger, 374 F.3d
                                                       16      at 800.
                                                       17                   B.    The Court Lacks General Personal Jurisdiction over Haas Multigrind
                                                       18                   A court may assert general jurisdiction over a non-resident corporation when the
                                                       19      corporation's contacts with the State are "'so 'continuous and systematic' as to render
                                                       20      them essentially at home in the forum State.'" Daimler AG v. Bauman, 571 U.S. 117,
                                                       21      127, 134 S. Ct. 746 (2014) (quoting Goodyear Dunlop tires Operations, S.A. v. Brown,
                                                       22      564 U.S. 915, 919, 131 S. Ct. 2846, 2851, 180 L. Ed. 2d 796 (2011)); see also
                                                       23      Schwarzenegger, 374 F.3d at 801 (general personal jurisdiction over a nonresident
                                                       24      defendant exists only where the defendant engages in "'continuous and systematic
                                                       25      general business contacts'" that "'approximate physical presence'" in the state) (quoting
                                                       26      Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S. Ct. 1868,
                                                       27      80 L. Ed. 2d 404 (1984)). The Supreme Court in Daimler expressly rejected the
                                                       28
                                                                                                                 5
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 11 of 20 Page ID #:35




                                                           1   argument that general jurisdiction may be exercised wherever a corporation "engages
                                                           2   in a substantial, continuous and systematic course of business," emphasizing instead the
                                                           3   defendant's place of incorporation, the principal place of business, and any place in
                                                           4   which the defendant's affiliations render it "essentially at home." 571 U.S. at 138-139.
                                                           5                In Daimler, the Supreme Court declined to address whether Daimler, a German
                                                           6   public company headquartered in Stuttgart, could be subjected to a California court's
                                                           7   general jurisdiction based on the contacts of its in-state subsidiary. 571 U.S. at 134-
                                                           8   135. Instead, it held that Daimler's slim contacts with California – which were
                                                           9   insufficient to render it "at home there" -- precluded the exercise of general personal
                                                       10      jurisdiction. Daimler, 571 U.S. at 136. Noting that the words "continuous and
                                                       11      systematic" were used "to describe instances in which the exercise of specific
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      jurisdiction would be appropriate," the Court explained that the test in Goodyear is not
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      "whether a foreign corporation's in-forum contacts can be said to be in some sense
AKERMAN LLP




                                                       14      'continuous and systematic,'" but rather "whether that corporation's 'affiliations with the
                                                       15      State are so 'continuous and systematic' as to render [it] essentially at home in the forum
                                                       16      State.'" Id. at 138-139 (quoting Goodyear, 564 U.S. at 919, 131 S. Ct. at 2851).
                                                       17                   In Schwarzenegger, the Ninth Circuit held that there was no general personal
                                                       18      jurisdiction over the defendant in California, even where the defendant purchased
                                                       19      automobiles imported by California entities, entered into some sales contracts with
                                                       20      automobile suppliers that had California choice-of-law provisions, regularly retained
                                                       21      the services of a California-based direct-mail marketing company, used a California
                                                       22      company for consulting services, and maintained a website that could be accessed by
                                                       23      people in California. 374 F.3d at 801. The court expressly held that "[t]hese contacts
                                                       24      fall well short of the 'continuous and systematic' contacts that the Supreme Court and
                                                       25      this court have held to constitute sufficient 'presence' to warrant general jurisdiction."
                                                       26      Id. (citing Helicopteros, 466 U.S. at 418, 104 S. Ct. 1868; and Bancroft & Masters, 223
                                                       27      F.3d at 1086).
                                                       28
                                                                                                              6
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 12 of 20 Page ID #:36




                                                           1                In Helicopteros, the Supreme Court held that the defendant did not have
                                                           2   sufficient "continuous and systematic general business contacts" in the State of Texas
                                                           3   to support general personal jurisdiction over it, even where it sent its chief executive
                                                           4   officer to Houston for a contract negotiation, accepted checks drawn on a Houston
                                                           5   account, purchased helicopters, equipment and training services in Texas, and sent
                                                           6   personnel to Texas for training. Helicopteros, 466 U.S. at 416. The Court expressly
                                                           7   noted that a single trip to Houston by the defendant's chief executive officer could not
                                                           8   be considered a contact of a continuous and systematic nature. Id. The Court further
                                                           9   held that "mere purchases, even if occurring at regular intervals," and sending personnel
                                                       10      to Texas for training were not significant contact with the State. Id. at 418.
                                                       11                   In Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014), the court
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      held that under Daimler's "demanding nature of the standard for general personal
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      jurisdiction over a corporation," a California court had no general personal jurisdiction
AKERMAN LLP




                                                       14      over a defendant, despite the defendant's contracts worth $225 to $450 million to sell
                                                       15      airplanes to a California corporation, its representatives' travel to California for
                                                       16      conferences, promotions, and meetings with suppliers, the use of defendant's airplanes
                                                       17      in California, and the defendant's advertising in trade publications with distribution in
                                                       18      California.
                                                       19                   These cases demonstrate that the continuous and systematic contacts between a
                                                       20      defendant and a forum state that render the forum state the equivalent of the defendant's
                                                       21      home, and that are the foundation for the exercise of general personal jurisdiction,
                                                       22      cannot be found here. Indeed, Haas Multigrind's infrequent contact with California in
                                                       23      the form of occasional travel to California, a mere two sales to customers located within
                                                       24      California, and a passive website that is accessible from California and everywhere else
                                                       25      in the world, is far less even than in Schwarzenegger, Helicopteros, Daimler, and
                                                       26      Martinez, in all of which the Ninth Circuit and/or the Supreme Court resoundingly
                                                       27      found no general personal jurisdiction over the defendant.
                                                       28
                                                                                                              7
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 13 of 20 Page ID #:37




                                                           1                C.    The Court Also Lacks Specific Personal Jurisdiction over Haas
                                                                                  Multigrind
                                                           2
                                                           3                A plaintiff that cannot establish that a defendant is subject to general jurisdiction
                                                           4   in a forum state must instead establish that the defendant is subject to specific
                                                           5   jurisdiction for claims related to its activities or contacts there. E.g., Walden v. Fiore
                                                           6   571 U.S. 277, 283, 134 S.Ct. 1115, 1121 n. 6 (2014).
                                                           7                Specific jurisdiction exists only adjudicate issues deriving from or connected
                                                           8   with the underlying controversy. Goodyear Dunlop Tires Operations, S.A. v. Brown,
                                                           9   564 U.S. 915, 919, 131 S. Ct. 2846, 2851 (2011). Specific jurisdiction "depends on an
                                                       10      affiliation between the forum and the underlying controversy, principally, activity or an
                                                       11      occurrence that takes place in the forum State and is therefore subject to the State’s
                                                               regulation.” Id.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13                   Even the exercise of specific personal jurisdiction must be based on contact with
AKERMAN LLP




                                                       14      the forum state that is "continuous and systematic," as well as related to the claims
                                                       15      asserted. Daimler, 571 U.S. at 138 (quoting International Shoe Co. v. Washington, 326
                                                       16      U.S. 310, 317, 66 S. Ct. 154, 90 L. Ed. 95 (1945)). In determining whether a defendant
                                                       17      has sufficient minimum contacts with a forum state to create specific jurisdiction, the
                                                       18      focus is on the relationship among the defendant, the forum, and the litigation. Walden
                                                       19      v. Fiore, 571 U.S. 277, 284, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014). The defendant
                                                       20      must create minimum contacts with the forum state; the contacts cannot be those
                                                       21      between the plaintiff and the forum state, nor can they be the defendant's contacts with
                                                       22      persons residing in the forum State. Id. at 284-285.
                                                       23                   The Ninth Circuit applies the following three-prong test to determine whether the
                                                       24      exercise of specific personal jurisdiction over a non-resident defendant is appropriate:
                                                       25      (1) the non-resident defendant must purposefully direct his activities or consummate
                                                       26      some transaction with the forum or resident thereof; or perform some act by which he
                                                       27      purposefully avails himself of the privilege of conducting activities in the forum,
                                                       28      thereby invoking the benefits and protections of its laws; (2) the claim must be one

                                                                                                                  8
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 14 of 20 Page ID #:38




                                                           1   which arises out of or relates to the defendant's forum-related activities; and (3) the
                                                           2   exercise of jurisdiction must comport with fair play and substantial justice, i.e., it must
                                                           3   be reasonable. E.g., Schwarzenegger, 374 F.3d at 802. The plaintiff bears the burden
                                                           4   on the first two prongs. Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008). If
                                                           5   the plaintiff fails to establish both prongs, the case must be dismissed. Id. (dismissing
                                                           6   case filed in California against Wisconsin resident arising out of "a one-time contract
                                                           7   for the sale of a good that involved the forum state only because that is where the
                                                           8   purchaser happened to reside, but otherwise created no 'substantial connection' or
                                                           9   ongoing obligations there"). If the plaintiff does establish both of the first two prongs,
                                                       10      the defendant may still secure a dismissal by presenting a compelling case that the
                                                       11      exercise of jurisdiction would not be reasonable. Id.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                       1.      Purposeful Availment or Direction Is Lacking
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13                   Under the first prong of the test for specific personal jurisdiction is the
AKERMAN LLP




                                                       14      requirement that the defendant purposefully availed itself of the benefits of doing
                                                       15      business in California or purposefully directed its activities toward California.
                                                       16      Schwarzenegger, 374 F.3d at 802. The purposeful availment analysis is applied for
                                                       17      claims sounding contract, where a defendant has purposefully availed itself of the
                                                       18      privilege of conducting activities in the forum. Picot v. Weston, 780 F.3d 1206, 1212
                                                       19      (9th Cir. 2015). The purposeful direction analysis applies for claims sounding in tort, to
                                                       20      determine whether the defendant's actions are directed at the forum state, even if the
                                                       21      actions took place elsewhere. Id; Schwarzenegger, 374 F.3d at 802-803. As Haas
                                                       22      Multigrind has no contractual relationship with Plaintiff, the purposeful direction
                                                       23      analysis is applicable here.
                                                       24                   The Ninth Circuit evaluates purposeful direction under the three-part "effects"
                                                       25      test attributable to Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804
                                                       26      (1984). The "effects" test requires that the defendant allegedly have (1) committed an
                                                       27      intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
                                                       28
                                                                                                               9
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 15 of 20 Page ID #:39




                                                           1   defendant knows is likely to be suffered in the forum state. Schwarzenegger, 374 F.3d
                                                           2   at 803. In applying the effects test, the focus is on the defendant's contacts with the
                                                           3   forum State itself, not the persons who reside there. Picot v. Weston, 780 F.3d at 1214
                                                           4   (quoting Walden v. Fiore, 571 U.S. 277, 134 S. Ct. 1115, 1122, 188 L. Ed. 2d 12
                                                           5   (2014)).
                                                           6                The first prong of the effects test requiring an intentional act focuses on the
                                                           7   defendant's intention to perform the physical act complained of, rather than an intention
                                                           8   to accomplish any particular result or consequence. Schwarzenegger, 374 F.3d at 806.
                                                           9   Haas Multigrind does not deny that it intentionally uses its company name – which
                                                       10      includes the surname of its founder, Adelbert Haas – in connection with the sale of its
                                                       11      grinding machines.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   The second prong of the effects test requires Plaintiff to establish that Haas
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      Multigrind "expressly aimed" its intentional act at California. Schwarzenegger, 374
AKERMAN LLP




                                                       14      F.3d at 806. In Schwarzenegger, the Ninth Circuit found no express aiming where the
                                                       15      defendant created and published an advertisement containing a recognizable
                                                       16      photograph of the plaintiff that attempted to entice Ohioans, and not Californians, to
                                                       17      buy or lease cars from the defendant. Id. at 807. The court further found that even if
                                                       18      the defendant's intentional act caused harm to Schwarzenegger in California, and even
                                                       19      if the defendant knew that Schwarzenegger lived in California, the publication of the
                                                       20      advertisement was not expressly aimed at California and did not confer specific
                                                       21      jurisdiction over the defendant. Id.
                                                       22                   In Axiom Foods, Inc. v. Acerchem International, Inc., the Ninth Circuit held that
                                                       23      the nonresident defendant did not expressly aim its conduct at California by sending no
                                                       24      more than ten newsletters to recipients physically located in California, where the
                                                       25      defendant conducted no business and had no sales or clients. Axiom Foods, Inc. v.
                                                       26      Acerchem International, Inc., 874 F.3d 1064, 1070-71 (9th Cir. 2017) (citing Walden,
                                                       27      134 S. Ct. at 1121). The court concluded that the defendant's “suit-related conduct” did
                                                       28      not “create a substantial connection with [California]." Id. at 1070.
                                                                                                                10
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 16 of 20 Page ID #:40




                                                           1                Similarly, in Picot v. Weston, a defendant was accused of interfering with a
                                                           2   California resident's contract to sell technology to a third party, but conducted all of his
                                                           3   allegedly tortious conduct "from his residence in Michigan, without entering California,
                                                           4   contacting any person in California, or otherwise reaching out to California." 780 F.3d
                                                           5   at 1215. The Ninth Circuit held that the defendant's actions did not connect him with
                                                           6   California in a way sufficient to support the assertion of personal jurisdiction over him.
                                                           7   Id.
                                                           8                In Werner v. Dowlatsingh, 818 Fed. Appx. 671, 672 (9th Cir. 2020), the Ninth
                                                           9   Circuit held that the defendant's alleged display of copyright protected photographs in
                                                       10      videos uploaded to YouTube from his home in Canada did not subject him to specific
                                                       11      personal jurisdiction in California. The court found that the defendant's "suit related
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      conduct" of displaying the protected photos did not create a substantial connection with
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      California. Id. It further held that the defendant's trips to California to attend a
AKERMAN LLP




                                                       14      convention and his sponsorship agreement with a California watch-making company
                                                       15      were not related to the suit and, therefore, did not support the exercise of specific
                                                       16      personal jurisdiction. Id.
                                                       17                   Like in each of these cases, Haas Multigrind's suit-related conduct was not in any
                                                       18      way aimed at California. Haas Multigrind's manufacturing, operations, management,
                                                       19      sales, and administration are all conducted in North Carolina. Indeed, Haas has only
                                                       20      ever sold two machines to customers in the State of California – both of whom reached
                                                       21      out to Haas Multigrind or its German parent company to purchase such machines at
                                                       22      trade shows held outside of California without any outreach by Haas Multigrind – and
                                                       23      it does not direct any advertising or marketing efforts at California.
                                                       24                   Moreover, Haas Multigrind's passive website does not target California in any
                                                       25      way and is not sufficient to subject Haas Multigrind to jurisdiction in California. The
                                                       26      Ninth Circuit and the Central District of California have repeatedly held that "[a]
                                                       27      passive website that does little more than make information available to those who are
                                                       28      interested in it is not grounds for the exercise personal jurisdiction." Tr. of Summers
                                                                                                                11
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 17 of 20 Page ID #:41




                                                           1   Fam. Tr. TA Neak Prod. Buff WA Pty, Ltd. v. Nat'l Distribution Warehouse, Inc., No.
                                                           2   2:20-CV-10741-CAS-EX, 2021 WL 2354507, at *7 (C.D. Cal. June 7, 2021) (internal
                                                           3   quotations and citations omitted); Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1158 (9th
                                                           4   Cir. 2006) (holding that "an internet domain name and passive website . . . alone are
                                                           5   not enough to subject a party to jurisdiction"); Teradyne, Inc. v. Astronics Test Sys.,
                                                           6   Inc., No. CV 20-2713-GW-SHKX, 2020 WL 8173024, at *9 (C.D. Cal. Nov. 6, 2020)
                                                           7   (“[A] mere web presence is insufficient to establish personal jurisdiction.”). As such,
                                                           8   Plaintiffs cannot satisfy the second prong of the Calder "effects" test.
                                                           9                The third prong of the Calder "effects" test, that the defendant's intentional act
                                                       10      caused harm that the defendant knows is likely to be suffered in the forum state, is not
                                                       11      satisfied by a "mere injury to a forum resident." Walden, 571 U.S. at 290, 134 S. Ct. at
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      1125. Rather, "an injury is jurisdictionally relevant only insofar as it shows that the
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13      defendant has formed a contact with the forum State." Id. "The proper question is not
AKERMAN LLP




                                                       14      where the plaintiff experienced a particular injury or effect, but whether the defendant's
                                                       15      conduct connects him to the forum in a meaningful way." Id.; see also Axiom Foods,
                                                       16      874 F.3d at 1070 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 105 S. Ct.
                                                       17      2174, 2183, 85 L. Ed. 2d 528 (1985)) (the mere fact that it is foreseeable that a
                                                       18      defendant's actions may cause injury in a forum is an insufficient basis for exercising
                                                       19      personal jurisdiction over that defendant).
                                                       20                   Here, Haas Multigrind had no reason to expect any harm to be caused to Plaintiff
                                                       21      in California as a result of Haas Multigrind's use of its company name in connection
                                                       22      with the manufacture and sale of its products in North Carolina, nor from its
                                                       23      maintenance of a passive web presence not directed at California. There is nothing
                                                       24      whatsoever that connects these particular acts by Haas Multigrind to California.
                                                       25                   In the course of the parties' conference of counsel pursuant to Local Rule 7-3,
                                                       26      Plaintiff indicated its intent to support specific jurisdiction by relying on the Supreme
                                                       27      Court decision in Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017
                                                       28      (2021). Declaration of Caroline H. Mankey, ¶ 3. In Ford, two individuals brought
                                                                                                                12
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 18 of 20 Page ID #:42




                                                           1   product liability claims against Ford in Montana and Minnesota, where such plaintiffs
                                                           2   were injured in car accidents. Ford Motor Co., 141 S. Ct. 1017. In concluding that
                                                           3   specific jurisdiction existed over Ford in those states, the Court based its decision upon
                                                           4   the fact that Ford agreed "that it does substantial business in Montana and Minnesota—
                                                           5   that it actively seeks to serve the market for automobiles and related products in those
                                                           6   States." Id. at 1026. Thus, Ford conceded that it “purposefully avail[ed] itself of the
                                                           7   privilege of conducting activities” in both places. Id. (Citations omitted). As explained
                                                           8   by the Court:
                                                           9                To see why Ford is subject to jurisdiction in these cases . . . consider first the
                                                                            business that the company regularly conducts in Montana and Minnesota.
                                                       10
                                                                            Small wonder that Ford has here conceded “purposeful availment” of the two
                                                       11                   States' markets. By every means imaginable—among them, billboards, TV
                                                                            and radio spots, print ads, and direct mail—Ford urges Montanans and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                            Minnesotans to buy its vehicles, including (at all relevant times) Explorers
                                                       13                   and Crown Victorias. Ford cars—again including those two models—are
AKERMAN LLP




                                                                            available for sale, whether new or used, throughout the States, at 36
                                                       14
                                                                            dealerships in Montana and 84 in Minnesota. And apart from sales, Ford
                                                       15                   works hard to foster ongoing connections to its cars’ owners. The company’s
                                                       16                   dealers in Montana and Minnesota (as elsewhere) regularly maintain and
                                                                            repair Ford cars, including those whose warranties have long since expired.
                                                       17                   And the company distributes replacement parts both to its own dealers and to
                                                       18                   independent auto shops in the two States. Those activities, too, make Ford
                                                                            money. And by making it easier to own a Ford, they encourage Montanans
                                                       19                   and Minnesotans to become lifelong Ford drivers.
                                                       20
                                                               Id. at 1028 (citations omitted).
                                                       21
                                                       22                   These facts are starkly distinguishable from Haas Multigrind's de minimus

                                                       23      contact with the State of California. Indeed, the clear contrast between the facts giving

                                                       24      rise to specific jurisdiction in Ford and the facts as presented here serve to further

                                                       25      underscore Plaintiff's inability to meet their threshold burden of establishing that Haas

                                                       26      Multigrind purposefully directed its acts at California.

                                                       27
                                                       28
                                                                                                                 13
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 19 of 20 Page ID #:43




                                                           1                    2.       The Claims Do Not Arise Out of Any Activities Relating to
                                                                                         California
                                                           2
                                                           3                Plaintiff also cannot satisfy its burden of establishing that its claims against Haas
                                                           4   Multigrind arise out of any activities related to California. As demonstrated by
                                                           5   Plaintiff’s lack of any assertion to support personal jurisdiction, none of Haas
                                                           6   Multigrind's activities giving rise to this case had any connection to California
                                                           7   whatsoever. Haas Multigrind's sole conduct related to this case is its use of its company
                                                           8   name in connection with the manufacture and sale of its products in North Carolina and
                                                           9   its maintenance of a non-interactive website not aimed at the State of California.
                                                       10      Plaintiff's claims, therefore, do not arise out of any activities related to California.
                                                       11                       3.       The Exercise of Specific Jurisdiction Over Haas Multigrind
                                                                                         Would Not Be Reasonable
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                                            The failure of Plaintiff to establish a connection between Haas Multigrind's
                                                       13
AKERMAN LLP




                                                               complained-of conduct and California as the forum State mandates immediate dismissal
                                                       14
                                                               of the claims against Haas Multigrind for lack of specific personal jurisdiction.
                                                       15
                                                               However, even if dismissal were not required based on the lack of any connection
                                                       16
                                                               between Haas Multigrind's actions and California, dismissal would be mandated based
                                                       17
                                                               on the principles of fair play, substantial justice, and reasonableness. Haas Multigrind
                                                       18
                                                               has no regular presence in California whatsoever, it does not seek to conduct business
                                                       19
                                                               in California, it does not conduct business on any regular or frequent basis there. To
                                                       20
                                                               require Haas Multigrind to defend itself in an unfamiliar foreign State to which it has
                                                       21
                                                               almost no connection does not comport with fair play or substantial justice and would
                                                       22
                                                               altogether defeat the protections of the Due Process Clause of the Fourteenth
                                                       23
                                                               Amendment to the United States Constitution.
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                                 14
                                                               59542919;1
                                                           Case 2:21-cv-04187-CBM-E Document 9 Filed 08/20/21 Page 20 of 20 Page ID #:44




                                                           1   IV.          CONCLUSION
                                                           2                For all of the foregoing reasons, Haas Multigrind respectfully requests that the
                                                           3   Court dismiss Plaintiff's Complaint in its entirety for lack of personal jurisdiction.
                                                           4
                                                           5   DATED: August 20, 2021                        AKERMAN LLP
                                                           6
                                                           7                                                 By: /s/ Caroline H. Mankey
                                                           8                                                     Caroline H. Mankey
                                                                                                                 Attorneys for Defendant
                                                           9                                                     HAAS MULTIGRIND, LLC,

                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET.SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                               15
                                                               59542919;1
